Citation Nr: 0935935	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-26 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

The Veteran had active duty for training from April 1975 to 
August 1975 and active service from February 1978 to May 
1981.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefit sought on appeal.  The 
Veteran appealed that decision to the Board and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran did not have 90 days or more of active 
service during a period of war or have 90 days or more 
consecutive or aggregate active service that began or ended 
in a period of war.

2.  The Veteran was not discharged from active service during 
a period of war for a service-connected disability.


CONCLUSION OF LAW

The requirements of basic eligibility for nonservice- 
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), (24), (29), 1521, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.314, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
Veteran's service qualifies as active service for VA benefits 
purposes.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

The appellant does not contend that the service as verified 
by the service department is erroneous so as to warrant a 
further request to the service department to verify or re-
certify additional active service.  See Sarmiento v. Brown, 7 
Vet. App. 80, 85 (1994).

Because it has not been established that the Veteran had the 
required active service to be eligible for VA pension 
benefits, and since there is no additional and pertinent 
information to dispute the service department finding, 
further development would serve no useful purpose.  38 C.F.R. 
§ 3.159(d)(1).  No amount of notice from VA can change the 
Veteran's legal status as certified to VA by the service 
department.  The legal outcome is clearly dictated by the 
existing law, regardless of any further notice the Veteran 
might receive.  In the circumstances of this case, a remand 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Analysis

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  A veteran meets the service 
requirements of this section if he served in the active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

Active duty means full-time duty in the Armed Forces, other 
than active duty for training.  38 U.S.C.A. § 101(21); 38 
C.F.R. § 3.6(b).  Active duty for training means full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or, in the case of members of the National Guard or 
Air National Guard of any state, full-time duty under section 
316, 502, 504, or 505 of Title 32.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).

The term period of war includes the "Vietnam conflict" 
which is defined as the period beginning on February 28, 
1961, and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period; and in 
all other cases, the period beginning on August 5, 1964, and 
ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 
3.2(f).

VA's determination of whether a veteran's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In the present case, the Veteran maintains that he is 
entitled to VA non-service connected disability pension 
benefits based on his service from April 1975 to August 1975.  
The threshold question that must be resolved then, is whether 
the appellant can be recognized as a "veteran", defined by 
VA laws and regulations, for the nonservice-connected pension 
purposes of 38 U.S.C.A. § 1521(a).

Official service records verify a period of ACDUTRA from 
April 15, 1975 to August 12, 1975.  His Form DD-214 indicates 
that the appellant was ordered to ACDUTRA, during a period of 
war, and then released from ACDUTRA and returned to state 
control of the Army National Guard.  ACDUTRA is specifically 
exempted from the definition of active duty.  38 C.F.R. § 
3.6(b)(1).  The evidence does not show that the appellant was 
disabled during his period of ACDUTRA from April 15, 1975 to 
August 12, 1975, or that he has a service-connected 
disability.

The service records verify a period of additional active 
service in the Army from February 28, 1978 to May 27, 1981.  
This service, however, was not during a period of war as 
defined by 38 U.S.C.A. § 101(29) and 38 C.F.R. § 3.2(f), and 
thus does not qualify the Veteran for nonservice connected 
pension benefits.  The Board is bound by the service 
department's determinations as shown on official separation 
documents.  38 C.F.R. § 3.203; see Venturella v. Gober, 10 
Vet. App. 340, 341-342 (1997); Duro v. Derwinski, 2 Vet. App. 
530 (1992).

In order for the Veteran's ACDUTRA with the National Guard to 
meet the basic service requirements for pension benefits, the 
evidence must establish that, during a period of active duty 
for training, the Veteran became disabled from a disease or 
injury incurred or aggravated in the line of duty.  The 
record does not reflect that the Veteran is currently in 
receipt of service connection for any disease or injury.  
Furthermore, the Veteran has not alleged, nor does the record 
currently reflect, that he became disabled from a disease or 
injury incurred or aggravated from the National Guard 
service.  Accordingly, pension based upon ACDUTRA and 
INACDUTRA is not warranted as a finding that a disease or 
injury is related to service (i.e. a service- connected 
disability) is a requisite for ACDUTRA and INACDUTRA to be 
considered "active service."  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  As the Veteran does not have the requisite 
active service during a period of war, relevant law precludes 
eligibility to nonservice-connected pension benefits.  The 
disposition of this claim is based on the law as applied to 
undisputed facts; the claim must be denied based on a lack of 
entitlement under the law.


ORDER

Basic eligibility for nonservice-connected pension benefits 
is denied.



____________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


